Citation Nr: 0823986	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left leg condition.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder







INTRODUCTION

The veteran had active military service from June 2002 to May 
2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision.


FINDING OF FACT

The evidence fails to show a left leg disability that is 
manifested by pain and swelling.


CONCLUSION OF LAW

Criteria for service connection for a left leg disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.




The veteran asserts that he has pain and swelling in his left 
leg after even slight activity.  The veteran stated that he 
was approved for surgery on his left leg while in service, 
but he declined to have the surgery.

Service medical records show that the veteran made several 
complaints of swelling in his left leg in service.  
Nevertheless, at a medical examination in September 2004 the 
veteran's lower extremities were found to be normal, with the 
exception of his right leg.  The veteran complained of 
bilateral leg pain, and he reported having foot trouble, 
impaired use of legs, swollen or painful joints, and knee 
trouble.  The doctor indicated that these complaints were in 
reference to the veteran having swelling in both legs.  

The veteran was given a permanent L3 on his physical profile.  
In October 2004, a memorandum regarding the physical 
condition of the veteran reported that it had been determined 
that the veteran was physically incapable of reasonably 
performing his duties due to bilateral leg pain.  The leg 
pain was found to prevent him from marching, and performing 
critical field duties.   

At a VA examination in January 2005, the veteran reported 
having had chronic exertional compartment syndrome in both 
legs which had existed since 2003.  The symptoms included 
swelling of the legs after activity accompanied by pain in 
the legs and numbness in the toes.  However, at the 
examination no edema was noted in either lower extremity, and 
the examiner indicated that the veteran's left tibia and 
fibula were both normal, and x-rays of the left tibia and 
fibula were normal.  The examiner indicated that the veteran 
had subjectively reported swelling, but the only objective 
factors were bilateral lower extremity distal scarring.

No edema was noted at a medical consultation in May 2005.  In 
September 2005, the veteran reported having had a problem 
with swelling in his lower extremities, especially the left, 
since a mortar had blown up about a year earlier.  The doctor 
indicated that the veteran had had a fasciotomy performed on 
his right leg, but had declined to have a similar procedure 
performed on his left leg.  The veteran reported having 
swelling off and on since then, mainly when he was sitting or 
lying down, but the doctor found no swelling in the left leg.  
In October 2005, only trace edema was noted in the left leg.  

In January 2006 the veteran complained about bilateral 
swelling in his feet, but the examination failed to detect 
any foot problem and x-rays of the veteran's legs were 
normal.  

The veteran underwent an EMG in February 2006 to rule out 
neuropathy.  It was noted that the veteran had had swelling 
in his left leg that was less severe than on the right, and 
the veteran complained on increasing pain and swelling in his 
legs with standing and walking.  The doctor noted that the 
veteran had a normal gait without any device.  The veteran 
had normal range of motion in both lower extremities.  Motor 
strength was normal and there was no muscle atrophy in either 
lower extremity.  Deep tendon reflexes were 2+ (normal) in 
both lower extremities.  Nerve conduction studies of both 
lower extremities showed normal motor and sensory distal 
latencies, amplitudes, and motor conduction velocities.  The 
doctor indicated that nerve conduction studies of the lower 
left extremity were normal with no electrodiagnostic evidence 
of diffuse peripheral neuropathy or radiculopathy.  The 
doctor indicated that he suspected reflex sympathetic 
dystrophy on the right, but made no statement regarding the 
veteran's left leg.

In June 2006, the veteran's wife submitted a statement 
indicating that her husband had pain in his legs that 
affected his ability to stand for long periods of time.  In 
May 2007, the veteran complained of pain in his hip and right 
leg, but made no other complaints.

At a general neurological assessment in May 2007, the veteran 
had intact strength throughout his lower left extremity.  

A private treatment record in July noted the presence of 
musculoskeletal pain and swelling, but no indication was 
given that this was in reference to the veteran's left lower 
extremity; and no disability of the left lower extremity was 
diagnosed.  In December 2006, Dr. Blevins gave the veteran 
medication for restless leg syndrome.


The veteran underwent a VA examination of his spine in 
September 2007 at which it was noted that the veteran's leg 
had swollen when an IED detonated near him, but since the 
veteran's return from Iraq, the veteran had been told that 
his problem was in his back and not his leg.  The sensory 
examination showed vibration, pinprick, light touch, and 
position sense were all 2/2 in the left lower extremity.

At a neurology consult in December 2007, the veteran 
complained of right leg pain, which appeared to be his main 
complaint.  The left lower extremity strength was within 
normal limits, and sensory testing showed intact sensation.  
Deep tendon reflexes were 2+ and symmetrical throughout.

The veteran submitted an internet fact sheet regarding 
complex regional pain syndrome, but no medical record was 
submitted with it relating the treatise evidence to the 
veteran's left lower extremity.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
However, without an accompanying medical opinion, this 
information is insufficient to establish a medical diagnosis 
with regard to the veteran's left leg.

The veteran is competent to testify that he has swelling in 
his leg, as this is a symptom that is observable.  However, 
the veteran is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
statements are incapable of providing a diagnosis of a left 
leg disability.

While the symptoms that have been reported by the veteran are 
something to be considered by the doctors who treat him; 
several doctors have noted the veteran's complaints of pain 
and swelling in his left leg, but have nevertheless failed to 
diagnose any left leg disability.

The veteran complained about pain and swelling in his left 
leg while in service, but numerous post-service tests have 
failed to detect a left leg disability.

The veteran has reported pain and swelling in his left leg, 
but pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Given that the veteran has not been diagnosed with a left leg 
disability by either private or VA doctors, and considering 
that the veteran is not medically qualified to diagnose a 
left leg disability, the Board finds that evidence of a 
present disability has not been presented in the case of the 
veteran's left leg; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
left leg disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006).

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



							[Continued on next page]

ORDER

Service connection for a left leg condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


